           Case 2:21-cv-01259-TLN-AC Document 12 Filed 08/20/21 Page 1 of 4


 1   RICARDO ECHEVERRIA #166049
     recheverria@shernoff.com
 2   DANICA CRITTENDEN #273309
     dcrittenden@shernoff.com
 3   SHERNOFF BIDART ECHEVERRIA LLP
     600 South Indian Hill Boulevard
 4   Claremont, California 91711
     Telephone: (909) 621-4935
 5   Facsimile: (909) 625-6915
 6   Attorneys for Plaintiff
     JUDITH I. NAPOLEON
 7
     Catherine J. Baumgartner No. 327062
 8   McDOWELL HETHERINGTON LLP
     1 Kaiser Plaza, Suite 340
 9   Oakland, CA 94612
     Telephone: 510.628.2145
10   Facsimile: 510.628.2146
     Email:        catherine.baumgartner@mhllp.com
11
     David T. McDowell Tx No. 0791222 *
12   McDOWELL HETHERINGTON LLP
     1001 Fannin Street, Suite 2700
13   Houston, TX 77002
     Telephone: 713.337-5582
14   Facsimile: 713. 337-8842
     Email:        david.mcdowell@mhllp.com
15   * (appearing pro hac vice)
16   Attorneys for Defendant
     USAA LIFE INSURANCE COMPANY
17
18                             UNITED STATES DISTRICT COURT
19               EASTERN DISTRICT OF CALIFORNIA – SACRAMENT DIVISION
20    JUDITH I. NAPOLEON, an individual,             Case No. 2:21-cv-01259-TLN-AC
21         Plaintiff,
                                                     JOINT STIPULATION AND ORDER TO
22                       v.                          CONTINUE THE HEARING ON MOTION
                                                     TO REMAND TO STATE COURT
23    UNITED SERVICES AUTOMOBILE
      ASSOCIATION, a Reciprocal Interinsurance       Hon. Troy L. Nunley
24    Exchange with members in every State;
      USAA LIFE INSURANCE COMPANY, a                 Complaint Filed: June 2, 2021
25    corporation and subsidiary of United States    Notice of Removal Filed: July 16, 2021
      Automobile Association; AND does 1-100         Current Motion to Remand Hearing Date:
26    inclusive,                                     September 16, 2021
                                                     [Proposed Motion to Remand Hearing Date:
27         Defendants.                               September 30, 2021]
28
          Case No. 2:21-cv-01259-TLN-AC         1
           JOINT STIPULATION AND ORDER TO CONTINUE THE HEARING ON MOTION TO REMAND TO
                                           STATE COURT
            Case 2:21-cv-01259-TLN-AC Document 12 Filed 08/20/21 Page 2 of 4


 1          Plaintiff Judith I. Napoleon and Defendant USAA Life Insurance Company, by and through
 2   their respective undersigned counsel, respectfully stipulate and agree, subject to the Court’s
 3   approval, to continue the hearing on Plaintiff’s Motion to Remand to State Court as follows:
 4          WHEREAS, on June 2, 2021, Plaintiff filed a Complaint against Defendant asserting causes
 5   of action for (1) Breach of the Implied Covenant of Good Faith and Fair Dealing; (2) Breach of
 6   Contract (ECF Dkt. 1, Exhibit A);
 7          WHEREAS, on July 16, 2021, Defendant timely removed the action to the U.S. District
 8   Court to the Eastern District of California (ECF Dkt. 1);
 9          WHEREAS, Plaintiff filed a Motion to Remand (“the Motion”) (ECF Dkt. No. 10) on
10   August 16, 2021, which set the hearing on the Motion for September 16, 2021, at 2:00 p.m.;
11          WHEREAS, because Defendant requires additional time to fully brief its arguments in its
12   Opposition to the Motion, the parties wish to continue the hearing on the Motion from September
13   16, 2021, at 2:00 p.m. to September 30, 2021, at 2:00 p.m.;
14          WHEREAS, pursuant to Local Rule 230(c), the parties wish to continue USAA Life
15   Insurance Company’s Opposition deadline from September 2, 2021, to September 16, 2021;
16          WHEREAS, pursuant to Local Rule 230(d), the parties wish to continue Plaintiff’s Reply
17   deadline from September 9, 2021, to September 23, 2021;
18          NOW, THEREFORE, the Parties, by and through their respective undersigned counsel,
19   hereby stipulate, subject to the Court’s approval, that:
20          1. USAA Life Insurance Company’s deadline to submit its Opposition to the Motion is
21             September 16, 2021;
22          2. Plaintiff’s deadline to submit their Reply in further support of the Motion is September
23             23, 2021; and
24          3. Plaintiff’s Motion will be heard by the court will be heard on September 30, 2021, at
25             2:00 p.m.
26
27
28
           Case No. 2:21-cv-01259-TLN-AC         2
            JOINT STIPULATION AND ORDER TO CONTINUE THE HEARING ON MOTION TO REMAND TO
                                            STATE COURT
          Case 2:21-cv-01259-TLN-AC Document 12 Filed 08/20/21 Page 3 of 4


 1   Dated: August 19, 2021                McDOWELL HETHERINGTON LLP
 2                                         By: /s/Catherine J. Baumgartner
 3                                            Catherine J. Baumgartner
                                              David T. McDowell
 4
 5                                         Attorneys for Defendant
                                           USAA LIFE INSURANCE COMPANY
 6
 7   Dated: August 19. 2021                SHERNOFF BIDART ECHEVARRIA LLP
 8
                                           By: /s/ Danica Crittenden
 9                                             Ricardo Echeverria
10                                             Danica Crittenden

11
                                           Attorneys for Plaintiff
12                                         JUDITH I. NAPOLEON
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         Case No. 2:21-cv-01259-TLN-AC         3
          JOINT STIPULATION AND ORDER TO CONTINUE THE HEARING ON MOTION TO REMAND TO
                                          STATE COURT
            Case 2:21-cv-01259-TLN-AC Document 12 Filed 08/20/21 Page 4 of 4


 1                                                ORDER

 2          Having fully considered the Joint Stipulation to Continue the Motion to Remand to State Court,

 3   and upon good cause appearing, IT IS HEREBY ORDERED that the dates and deadlines in this case are

 4   continued as follows:

 5                           Event                                          Deadline

 6    USAA Life Insurance Company’s Opposition to        September 16, 2021
      Motion to Remand
 7
      Plaintiff’s Reply                                  September 23, 2021
 8
      Hearing on Motion to Remand                        September 30, 2021, at 2:00 p.m.
 9
10
            IT IS SO ORDERED.
11
12
     Dated: August 19, 2021
13
                                                             Troy L. Nunley
14                                                           United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28
           Case No. 2:21-cv-01259-TLN-AC         4
            JOINT STIPULATION AND ORDER TO CONTINUE THE HEARING ON MOTION TO REMAND TO
                                            STATE COURT
